Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 6, “a bisphenol A-type epoxy resin and a bisphenol F-type epoxy resin”, the addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).
Regarding Claims 2-17, they are rejected as dependent on rejected Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2009/0104448 A1).
Regarding Claim 1, Thompson discloses a curable adhesive composition comprising epoxy resin (Abstract) including bisphenol A epoxy or bisphenol F epoxy and having epoxy equivalent weight from 150 to 480 (para 0038). Thompson further discloses the composition comprises a toughening agent (para 0041) and a radiation curable compound comprising (meth)acrylic acid (i.e. carboxyl group-containing non-cross-linked acrylic resin) (para 0060). 
In light of the overlap between the claimed composition and that disclosed by Thompson, it would have been obvious to one of ordinary skill in the art to use a composition that is both disclosed by Thompson and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Regarding Claim 4, Thompson discloses all the limitations of the present invention according to Claim 1 above. Thompson further discloses the toughening agent having a core-shell structure (para 0057, lines 9-11), or being a rubber-modified epoxy resin (para 0057, lines 21-27), or being an adduct of dimeric fatty acids and epoxy resin (para 0057, line 50).
Regarding Claim 8, Thompson discloses all the limitations of the present invention according to Claim 1 above. Thompson further discloses the radiation curable compound comprises monomers other than the carboxyl group-containing monomers, such as isobornyl(meth)acrylate (para 0060).
Regarding Claims 10 and 16, Thompson discloses all the limitations of the present invention according to Claim 1 above. Thompson further discloses the composition comprises 22 to 55 wt% epoxy resin (para 0040), 0.1 to 40 wt% toughening agent (para 0058), and 0.5 to 30 wt% radiation curable compound (0063). This is equivalent to 0.12 to 181 parts toughening agent and 0.91 to 90.9 parts radiation curable compound relative to 100 parts epoxy resin (i.e. (0.1/55)*100=0.12; (40/22)*100=181).
Regarding Claims 11-12, Thompson discloses all the limitations of the present invention according to Claim 1 above. Thompson further discloses the composition comprises 0.5 to 8 wt% curing agent, which may be a hardener, an accelerator, or a combination of both (paras 0066-0067) and 22 to 55 wt% epoxy resin (para 0040). This is equivalent to 0.91 to 36.4 parts curing agent/accelerator relative to 100 parts epoxy resin.
Regarding Claim 13, Thompson discloses all the limitations of the present invention according to Claim 1 above. Thompson further discloses the composition comprises epoxy resin, heat activated curing agent, and radiation curable compound (para 0005) and is heat cured (para 0010) (i.e. the composition is a one-component curable epoxy resin composition).
Regarding Claim 14, Thompson discloses all the limitations of the present invention according to Claim 1 above. Thompson further discloses a first substrate and second substrate joined together by a cured product of the composition (Abstract; paras 0002, 0083).
Claims 2-3, 5-7, 9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to claim 1 above, and further in view of Itou et al. (US 2010/0010162 A1).
Regarding Claims 5-7, 9, and 15, Thompson discloses all the limitations of the present invention according to Claim 1 above. Thompson does not disclose the carboxyl group-containing non-cross-linked acrylic resin having a weight average molecular weight (Mw), glass transition temperature (Tg), amount of methyl ethyl ketone soluble matter, and amount of carboxyl group as claimed in Claims 5-7, 9, and 15.
Itou discloses an active energy-ray-curable resin composition comprising an acrylic resin (Abstract) and epoxy resin (para 0102). Itou discloses the acrylic resin may comprise combinations of monomers including (meth)acrylic acid (para 0036) and comprises 1.3 to 2.7 mmol/g neutralized carboxyl group to provide storage stability and excellent water resistance (para 0026), an Mw of 10,000 to 100,000 to provide excellent storage stability and viscosity which is not elevated (para 0057), and a Tg of 30 to 100 C to provide excellent wet resistance and substrate adhesiveness (para 0070). Itou further discloses the acrylic resin is soluble in methylethyl ketone (para 0050).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Thompson to incorporate the teachings of Itou and produce the composition of Thompson using the acrylic resin of Itou (having 1.3 to 2.7 mmol/g carboxyl group, Mw of 10,000 to 100,000, and Tg of 30 to 100 C, and which is soluble in methyl ethyl ketone) as the radiation curable compound. Doing so would provide excellent storage stability, water/wet resistance, substrate adhesiveness, and a viscosity which is not elevated.
Regarding Claim 15, the only deficiency of Thompson in view of Itou is that Itou discloses Tg of 100 C, while the present claim 15 requires 102 C.
It is apparent, however, that the instantly claimed Tg and that taught by Itou are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the Tg disclosed by Itou and the Tg disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that Tg of 102 C disclosed in the present claims is but an obvious variant of the Tg disclosed in Itou, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding Claims 2-3, Thompson in view of Itou does not disclose the initial lap shear strength, post-moisture absorption shear adhesion strength, or viscosity of the composition. However, since Thompson in view of Itou discloses composition as presently claimed, including bisphenol A epoxy or bisphenol F epoxy having epoxy equivalent weight as presently claimed, toughener as presently claimed, and carboxyl group-containing non-cross-linked acrylic resin as presently claimed, in amounts as claimed, it is obvious that the composition of Thompson in view of Itou would inherently have the initial lap shear strength, post-moisture absorption shear adhesion strength, and viscosity as presently claimed.
Regarding Claim 17, Thompson in view of Itou discloses all the limitations of the present invention according to Claim 2 above. Thompson further discloses a first substrate and second substrate joined together by a cured product of the composition (Abstract; paras 0002, 0083).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787